Per Curiam,
•The scire facias in this case was issued in October, 1894, to revive the lien of a judgment entered in June, 1877. The defendants replied a discharge in bankruptcy granted in July, 1879. The plaintiffs sought to overcome the effect of the discharge by alleging the fraudulent concealment on the part of Aaron Griffin, the bankrupt, of his title to the lot of land now-sought to be charged with the judgment. The evidence showed that Griffin’s title was based upon a sheriff’s sale, at which he became the purchaser, made in May, 1869. He made no effort to assert his title prior to his death, which occurred in June, 1883. This was fourteen years after the purchase of the lot and four years after his discharge. In 1890, nearly seven years after his death, his widow and heirs at law brought an ejectment, and succeeded in asserting the title acquired by their decedent in 1869. This was all the evidence from which an intentional concealment could be found. Griffin did not include the lot in his inventory, but he was not in possession and may not have regarded the title as of any value to himself or his creditors. Fraud is not to be presumed. The learned judge of the court below, did not think the evidence justified the submission of the question of fraudulent concealment to the jury, and this is the error complained of. We are not persuaded however that the jury should have been allowed to find the fraudulent concealment of his title by Griffin upon the evidence before us. From the time he acquired it in 1869, till he died in 1883, a period of about fourteen years, he does not seem to have thought it of sufficient value to justify an effort to obtain possession. Unless-the discharge was fraudulently obtained, it was a good defense to the scire facias. Under the facts of this case, it is not necessary to inquire whether the discharge can be attacked collaterally in the state courts since. If the jurisdiction of the state courts should be conceded, the evidence is' insufficient to establish the fraud asserted.
The assignments of error are overruled and the judgment affirmed.